Citation Nr: 1635699	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1992 to September 1995 and from June 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diagnosed diabetes mellitus had its initial onset during his period of active service from June 2004 to May 2005.  Alternately, he maintains that his diabetes mellitus was aggravated by his active service.  

Service treatment records are negative for complaint, diagnosis, or treatment for diabetes mellitus.  VA medical records show that laboratory testing revealed glucose levels of 151 in September 2003, 160 in October 2003, 185 in March 2006, and 194 in May 2006.  Testing also revealed A1C findings of 10.4 in March 2006 and 9.6 in May 2006.  In its rating decision, the RO existed prior to entering service in 2004 and was not aggravated by that service.  This determination was not based on the findings of a VA examiner.  Rather, the RO referenced a 1997 paper from the Expert Committee on the Diagnosis and Classification of Diabetes Mellitus.  Such is insufficient evidence to deny the claim.  See Colvin v. Derwinski, 1 Vet. App. 171   (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds a VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has type II diabetes mellitus that:

a. clearly and unmistakably (undebatable) existed prior to active and was clearly and unmistakably not aggravated beyond its normal progression during active service, or
b. had its onset in service, or
c. was manifest within one year of his discharge from active service on May 7, 2005, or
d. is otherwise etiologically related to his service.

All necessary tests and studies should be conducted.  The examiner must address the clinical significance, if any, of the laboratory tests that revealed glucose levels of 151 in September 2003, 160 in October 2003, 185 in March 2006, and 194 in May 2006.  Testing also revealed A1C findings of 10.4 in March 2006 and 9.6 in May 2006.  He or she should also discuss the significance of the developing diabetic retinopathy after his discharge in May 2005.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

